Exhibit 10.18(I)

Execution Version

FIFTH AMENDMENT

TO SEARCH AND ADVERTISING SERVICES AND SALES AGREEMENT

This Fifth Amendment to Search and Advertising Services and Sales Agreement
(this “Fifth Amendment”) is entered into to be effective as of July 2, 2011
(“Fifth Amendment Effective Date”) by and between Yahoo! Inc., a Delaware
corporation (“Yahoo!”), and Microsoft Corporation, a Washington corporation
(“Microsoft”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009, as amended
(collectively, the “Agreement”); and

WHEREAS, Yahoo! and Microsoft desire to further amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein have the same
meanings given in the Agreement.

2. Transition of Algorithmic Search Services and Condition Precedent for
Effectiveness of Sections 3 Through 7 of this Fifth Amendment.

(a) Both Yahoo! and Microsoft will use commercially reasonable efforts to
complete the transition of Algorithmic Search Services in all remaining
countries by [*] (or any later date if such deadline is extended pursuant to
Section 2(c) below).

(b) With the exception of issues unique to Algorithmic Search Services in [*],
[*] previously identified by the parties, and [*], Yahoo! represents that it is
not aware of any issues (including without limitation any features, performance,
or infrastructure/datacenter issues) associated with Microsoft’s Algorithmic
Search Services that would prevent Yahoo! from being able to complete all of the
transitions by [*]. While Microsoft has not demonstrated that it is able to meet
[*], Yahoo! agrees that it will not use any of these [*] to extend the deadline
in Sections 2(a), 2(c), or 2(d) of this Fifth Amendment to complete all of the
transitions by [*]. Similarly, Yahoo! will not use the previously identified [*]
to extend the deadline in Sections 2(a), 2(c), or 2(d) of this Fifth Amendment
to complete the transition for [*] and functions properly until transition.

(c) If (i) Yahoo! completes transition of Algorithmic Search Services in all
countries such that [*] or (ii) such transition is not completed by [*], and
Yahoo! [*], then Sections 3 through 7 of this Fifth Amendment will be effective.
However, if Yahoo! is unable to complete the transition of Algorithmic Search
Services in any country and such failure is caused by one or more material
failures or material acts of Microsoft which are within Microsoft’s control and
which are necessary for Yahoo! to complete the transition in the applicable
country (i.e., in the absence of such material failures or material acts Yahoo!
reasonably would have completed the transitions by [*]), then upon Yahoo!’s
written notice to Microsoft given after the occurrence of the failure or act
(but prior to [*]) that specifically describes the material failures or material
actions of Microsoft (i) the deadline of [*] for Yahoo! to complete such
transition for such country or [*] will be extended on a day-for-day basis for a
total number of days starting upon the date of Yahoo!’s written notice and
ending as of the date Microsoft corrects such failures or actions [*] and
(ii) Sections 3 through 7 of this Fifth Amendment will be effective so long as
Yahoo! completes the transition for such country or [*] prior to the expiration
of the extended deadline. The foregoing neither requires Microsoft to provide,
[*] deadline for Microsoft’s failure to provide, support or cooperation of a
kind or quantity beyond that provided by Microsoft in connection with prior
transitions of Algorithmic Search Services in other markets (taking into account
country-specific needs, such as language differences).

 

Confidential   -1-  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

(d) If (i) Yahoo! completes transition of Algorithmic Search Services in all
countries except for [*] such that [*] and (ii) Yahoo! notifies Microsoft in
writing prior to [*] (or such later date as referenced in the second sentence of
Section 2(c) above) of its exercise of the following option under this
Section 2(d), then the following provisions apply:

(A) Sections 4 through 6 of this Fifth Amendment will be effective. Sections 3
and 7 of this Fifth Amendment will be effective (but the second sentence of
Section 2(d)(B) of this Fifth Amendment will not be effective) in the event that
Yahoo! [*]; otherwise, Sections 3 and 7 of this Fifth Amendment will not be
effective (but the second sentence of Section 2(d)(B) of this Fifth Amendment
will be effective).

(B) Starting [*], [*] will be limited to [*] Algorithmic Search Services for [*]
and will be further limited as follows: [*]. In addition, starting [*] during
the period in which Microsoft is continuing to [*] Algorithmic Search Services
for [*], Microsoft will make an additional payment to Yahoo! on a [*]. [*] will
terminate in its entirety on [*]. However, if Yahoo! is unable to complete the
transition of Algorithmic Search Services for [*] away from Yahoo!’s own systems
and such failure is caused by one or more material failures or material acts of
Microsoft which are within Microsoft’s control and which are necessary for
Yahoo! to complete the transition in [*] (i.e., in the absence of such material
failure or material act, Yahoo! reasonably would have completed the transition
in [*] by [*]), then upon Yahoo!’s written notice to Microsoft given after the
occurrence of the failure or act (but prior to [*]) that specifically describes
the material failures or material actions of Microsoft the foregoing deadline of
[*] will be extended on a day-for-day basis for a total number of days starting
upon the date of Yahoo!’s written notice and ending as of the date Microsoft
corrects such failures or actions.

(e) If (i) the conditions in Section 2(c) of this Fifth Amendment are not
satisfied and (ii) either the conditions in Section 2(d)(i) of this Fifth
Amendment are not satisfied or Yahoo! fails to timely notify Microsoft of its
exercise of the option as required by Section 2(d)(ii) of this Fifth Amendment,
then none of Sections 3 through 7 of this Fifth Amendment will be effective.

3. [*].

(a) Microsoft will pay Yahoo! a [*] after the satisfaction of the conditions in
Section 2(c) of this Fifth Amendment or the satisfaction of the conditions in
Section 2(d) of this Fifth Amendment and the second sentence of Section 2(d)(A)
of this Fifth Amendment.

(b) This payment due under Section 3(a) of this Fifth Amendment is outside the
[*]. It does not raise the [*], increase [*] or [*], or otherwise get
incorporated into the calculation of the [*].

4. Additional Special Provisions for [*].

(a) The table in Section 3.1(a)(1)(D) of Exhibit E of the Agreement is amended
so that [*] is mapped to the Guarantee Adjustor for the [*].

5. Additional Special Provisions for [*].

(a) Microsoft will work with Yahoo! and appropriate third-parties to develop [*]
for image and video Algorithmic Search Services in [*], including obtaining from
[*] the right for Yahoo! to [*] for image and video Algorithmic Search Services
and to use the associated [*] on Yahoo! Properties and on Syndication
Properties.

 

Confidential   -2-  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

(b) After the parties (and appropriate third-parties as needed) develop and
agree to pursue a plan for the [*] described in the previous paragraph,
Microsoft will make a [*] to Yahoo! of $[*] to cover Yahoo!’s additional
engineering costs which are necessary for the development, testing, and
deployment of the [*] for image and video Algorithmic Search Services in [*]
prior to Microsoft providing a [*]. [*] prior to the scheduled deployment date
for the [*], Microsoft will make an additional [*] of $[*] to cover Service
Engineering and Operations costs necessary to prepare to support the [*].
Beginning in the month after the [*] is deployed Microsoft will make a [*] to
Yahoo! of $[*]. Yahoo! will make a best effort to negotiate month-to-month, but
not longer than quarterly, [*] thereafter and Microsoft will then begin making
[*] of $[*] for on-going incremental Software Engineering costs and Service
Engineering and Operations Support costs up to and ending in the month in which
Yahoo! transitions to the [*]. After the first [*] following deployment of the
[*], these additional [*] will be based on Yahoo!’s actual incremental costs to
maintain the [*] and in any event will not exceed $[*].

(c) If after working with Yahoo! and appropriate third parties to design and
build the [*] anticipated in Section 5(a) of this Fifth Amendment, the parties
mutually agree that the [*] is not viable in accordance with a schedule to
satisfy the transition dates above then Microsoft will at its expense either
[*]. If (x) Microsoft does not complete any necessary contractual arrangements
with appropriate third parties and technical work (other than technical work on
Yahoo!’s, its Affiliates’, or its Syndication Partners’ systems) necessary for
Yahoo! to utilize such [*] and make such [*] available to Yahoo! prior to [*]
and (y) Microsoft’s failure to provide the same in a timely fashion causes
Yahoo! to be unable to transition by the deadline above, then upon Yahoo!’s
written notice to Microsoft given after the occurrence of the failure but prior
to [*] that specifically describes the failure, the deadline of [*] in
Section 2(c) above will be extended on a day-for-day basis for a total number of
days starting upon the date of Yahoo!’s written notice and ending as of the date
Microsoft corrects such failure [*], and the [*] and [*] dates in
Section 2(d)(B) above will likewise be extended by an equal amount of time.

(d) Microsoft will provide a [*] for image and video Algorithmic Search Services
for [*] similar to the solution provided in other [*] markets [*] and accessed
via Microsoft APIs within the first two full releases following the
currently-scoped [*] release, but in no case later than [*].

(e) Microsoft will use commercially reasonable efforts to move its own
customer-facing search service for Algorithmic Search Services in [*] onto the
[*] as described in Section 5(d) of this Fifth Amendment within the first two
full releases following the currently-scoped [*] release.

(f) Yahoo! will use commercially reasonable efforts to move its implementation,
and its Syndication Partners’ search services for [*] to the [*] described in
Section 5(d) above, no later than [*] after Microsoft transitions its own
service to such platform.

(g) Nothing in this Fifth Amendment modifies Yahoo!’s responsibility for the
costs as provided in Section 2.1.4 of the Agreement, including any costs solely
associated with [*] content.

(h) Nothing in this Fifth Amendment modifies Microsoft’s responsibility to
deliver Paid Search Services in [*] nor Microsoft’s responsibility for the costs
associated with Paid Search Services as provided for in Section 8.2.2 of the
Agreement.

6. AdCenter Performance Provision.

(a) For each country other than [*] whose applicable Guarantee Adjustor is [*]
when calculated using the [*] (each a “Covered Country”) the provisions in
Section 6(a)(A) and (B) below shall apply in that Covered Country; otherwise,
the provisions in Section 6(a)(A) and (B) below will not apply. References to
the Guarantee Adjustor in this Section 6(a) and 6(a)(A) means that the Guarantee
Adjustor computed using searches only from Yahoo!’s [*] entry point [*] in the
country, with such other adjustments, if any, necessary to maintain an
apples-to-apples comparison of monetization between the Panama and adCenter
platforms. Neither party will take actions effecting such [*] entry point which
artificially increase or decrease [*] in a material way on that entry point
relative to other entry points on Yahoo! Properties or Syndication Properties
[*].

 

Confidential   -3-  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

(A) At least [*] prior to the expiration of the [*] period for such Covered
Country [*], Microsoft may at its option [*] in that Covered Country. If
Microsoft [*], and (ii) Yahoo! must continue to use Microsoft’s Paid Search
Services on an exclusive basis during [*] in that Covered Country. In
calculating the Guarantee Adjustor applicable during the [*] of any [*] in a
country, the nominal GDP/capita from the end of the [*] will be used and not
increased or decreased further during the entire duration of the [*]. In
calculating the Guarantee Adjustor applicable during any [*] beyond the [*], the
[*] will be used in place of the percentage change in nominal GDP/capita [*].
The [*] referenced in the preceding sentence will be based on the same data
sources and frequency (e.g., [*], etc.) as provided in Exhibit E of the
Agreement for determining the GDP/capita.

(B) If Microsoft does not [*] or a Covered Country as described above upon
written notice to Microsoft given no later than the later of (1) [*] after the
end of the [*] for such Covered Country and (2) the date on which the Guarantee
Adjustor is [*] when calculated over a [*] period in such Covered Country,
Yahoo! may use another Paid Search Services provider in that Covered Country so
long as (i) Yahoo! has met the [*] (as defined below) as measured on the [*] for
the most recent [*] of the [*] to the extent Microsoft has made relevant
agreed-upon data available to Yahoo! to execute [*] related to the [*] and to
calculate such [*] in the country against whose performance the Covered
Country’s Guarantee Adjustor is mapped under Section 3.1(a)(1)(D) of Exhibit E
of the Agreement, and (ii) the CEOs of both companies have consulted on
potential alternatives prior to Yahoo! deciding to utilize another Paid Search
Services provider, such meeting of the CEOs to be scheduled on a timely basis.
The following metrics are the [*]. In addition, if Microsoft elects to terminate
an [*] in a Covered Country pursuant to Section 6(e) of this Fifth Amendment,
upon written noticed to Microsoft given no later than [*] after any such
termination, Yahoo! may use another Paid Search Services provider in such
Covered Country so long as the provisions of (i) and (ii) in the first sentence
of this paragraph are satisfied. In order to transition to another Paid Search
Services provider for a Covered Country pursuant to the provisions of this
paragraph, Yahoo! must (i) provide Microsoft at least [*] notice prior to such
transition and (ii) commence the transition no later than [*] after the date of
such notice. Starting [*] after Microsoft’s election [*] or election to
terminate an [*] under Section 6(e) of this Fifth Amendment for a Covered
Country, unless and until Yahoo! provides the notice described in the previous
sentences, Microsoft may reinstate the [*] for such Covered Country in which
case Yahoo! may not use another Paid Search Services provider in that Covered
Country.

(b) If Yahoo! uses another Paid Search Services provider in a Covered Country
(as provided in Section 6(a)(B) of this Fifth Amendment), then the following
provisions apply:

(A) Yahoo! must also migrate to another provider of Contextual Advertising
Services by the date specified for Paid Search Services in Section 6(b)(D) of
this Fifth Amendment.

(B) Prior to commencing migration to such other provider of Paid Search
Services, Yahoo! must elect whether or not to continue to receive Microsoft’s
Algorithmic Search Services in the Covered Country and inform Microsoft of its
election. If Yahoo! does not elect to continue receiving Microsoft’s Algorithmic
Search Services in a Covered Country, Yahoo! may use another Algorithmic Search
Services provider in such Covered Country.

(C) Yahoo! will reimburse Microsoft’s [*] for providing Microsoft’s Algorithmic
Search Services to the extent Yahoo! continues using Microsoft’s Algorithmic
Search Services in that Covered Country for Algorithmic Search Services only on
pages and for pages in which such results are provided with Paid Listings from
the other Paid Search Services provider.

 

Confidential   -4-  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

(D) Upon the earlier of (i) the completion of Yahoo!’s migration to such other
provider of Paid Search Services and (ii) [*] after the start of such migration
traffic-ramp of Paid Search Services, all obligations of each party under the
Agreement, including those in Sections 2 through 5 of the Agreement, in that
Covered Country terminate with respect to Paid Search Services and Contextual
Advertising Services.

(E) Upon the earlier of (i) the completion of Yahoo!’s migration to such other
provider of Algorithmic Search Services and (ii) [*] after the start of such
migration traffic-ramp of Algorithmic Search Services, all obligations of each
party under the Agreement terminate with respect to Algorithmic Search Services
in that Covered Country.

(F) Within [*] of execution of this Fifth Amendment, the parties will meet and
use reasonable efforts to agree upon appropriate modification of
responsibilities for each party to be effective during the period (such period
not to exceed [*]) in which Yahoo! is migrating to such other provider of Paid
Search Services, Contextual Advertising Services, and Algorithmic Search
Services as is reasonable to support an orderly migration.

(G) If Yahoo! operates a syndication or subsyndication business for Paid Search
Services in such country, then unless [*], at Microsoft’s request Yahoo! agrees
to negotiate in good faith with Microsoft to enter into an agreement for
syndication or sub-syndication of Paid Search Services [*].

(H) If the country in which Yahoo! will use another Paid Search Services
provider is one of the countries which is listed as a [*].

(c) Each [*] contemplated above will be divided into [*] for the Covered Country
of a [*] in duration except for an [*] if needed. For example, if in the [*] as
follows:

[*]

(d) If Microsoft [*] for a Covered Country as described above, Section 9.1.4(b)
of the Agreement will be deemed modified only if Yahoo! elects such modification
as provided in this paragraph, with such election to be made separately in
groupings [*], and each such election to be made by written notice to Microsoft
at least [*] prior to the beginning of the [*] commencing for the first country
in each such grouping individually, to apply the mechanisms in amended Sections
9.1.4(a)(3) and 9.1.4(a)(4) of the Agreement to the Covered Countries for their
associated [*] during any [*] for a grouping. The intended result is (i) to use
an equivalent mechanisms for calculating and paying [*] in these Covered Country
as contemplated for the [*] and (ii) to separate the calculation of the [*]
created under this proposal (e.g., underpayments or overpayments during the [*]
will be settled at the end of that period and will not be offset against amounts
owed under any [*]).

(e) Notwithstanding anything to the contrary above, once Microsoft reasonably
believes it has paid (or owes) $[*] in aggregate payments under [*] contemplated
in the Agreement prior to this Fifth Amendment), Microsoft shall inform Yahoo!
and then within [*] Microsoft may make a one-time election to terminate any [*]
on a country-by-country basis upon another written notice to Yahoo!. If Yahoo!
reasonably believes that Microsoft has paid (or owes) $[*] in aggregate payments
but Microsoft has not provided the notice in the prior sentence (e.g., due to
discrepancies between the companies, adjustments, or other reasons), Yahoo!
shall notify Microsoft and representatives from the parties shall promptly meet
to agree whether, for purposes of this paragraph only (and not for resolution of
the underlying amounts owed), whether to treat the payment threshold to be
deemed satisfied such that the [*] period should commence at that time. If
Microsoft terminates an [*] in a given Covered Country under this paragraph,
Yahoo! shall have the right to provide Microsoft with written notice in
accordance with Section 6(a)(B) above that it intends to use another Paid Search
Services provider in any of the Covered Countries where a [*] would otherwise be
owed by Microsoft under an [*] terminated under this paragraph.

 

Confidential   -5-  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

7. [*]. Section 3 of Exhibit E of the Agreement is modified to provide that the
[*] will apply in [*] during any [*] in those countries and using the applicable
Guarantee Adjustor under Section 3.1(a)(1)(D) of Exhibit E of the Agreement and
this Fifth Amendment, even if Yahoo! chooses to implement [*] in the applicable
country during the [*]. For clarity, in such circumstances revenues associated
with [*] are not included in calculating the [*]. The first sentence of
Section 3 of Exhibit E of the Agreement remains unchanged for the initial [*] of
the [*].

8. Miscellaneous. This Fifth Amendment will be governed and construed, to the
extent applicable, in accordance with the laws of the State of New York, without
regard to its conflict of law principles. This Fifth Amendment may be executed
in multiple counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same instrument. This Fifth Amendment may be
amended or modified only by a written agreement that (a) refers to this Fifth
Amendment; and (b) is executed by an authorized representative of each party.
This Fifth Amendment shall be binding on the parties hereto and their respective
personal and legal representatives, successors, and permitted assigns. Except as
expressly set forth herein, the Agreement remains in full force and effect and
this Fifth Amendment shall not be construed to alter, amend or change any of the
other terms or conditions set forth in the Agreement. To the extent of any
conflict between this Fifth Amendment and any provisions of the Agreement, this
Fifth Amendment shall control with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Fifth Amendment as of the Fifth Amendment Effective Date.

 

YAHOO! INC.

 

    

MICROSOFT CORPORATION

 

By:  

/s/ Mark Morrissey

     By:  

/s/ Greg Nelson

Name:   Mark Morrissey      Name:   Greg Nelson Title:   Senior Vice President  
   Title:   General Manager, Search Alliance

 

Confidential   -6-  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.